Title: To George Washington from Benjamin Lincoln, 26 July 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Sir,
                     War—Office July 26th 1782
                  
                  I have the honor to transmit Your Excellency a resolution of Congress relative to the Hospital department, the department of Commissary of prisoners and of Military stores.  I am with perfect esteem and respect Your Excellency’s obedient humble servant
                  
                     B. Lincoln
                  
               